382 U.S. 109 (1965)
HAINSWORTH
v.
MARTIN, SECRETARY OF STATE OF TEXAS, ET AL.
No. 477.
Supreme Court of United States.
Decided November 15, 1965.
APPEAL FROM THE SUPREME COURT OF TEXAS.
Robert W. Hainsworth, appellant, pro se.
Waggoner Carr, Attorney General of Texas, and Hawthorne Phillips, Pat Bailey and Mary K. Wall, Assistant Attorneys General, for appellees.
PER CURIAM.
This cause having become moot in the light of the enactment of the Texas Apportionment Act of 1965, the judgment of the Court of Civil Appeals, Third Supreme Judicial District of Texas, is vacated, and the cause is remanded for such proceedings as by that court may be deemed appropriate.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART would dismiss the appeal for want of a substantial federal question.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.